DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment and remarks filed 30 December 2021 are noted with appreciation.
Claims 1-9 and 11-19 remain pending.
Claims 12-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 21 June 2021.

Response to Arguments
The objection the abstract is withdrawn in view of the Primary Examiner’s amendment herein below.
The objection the specification at 2:17 is withdrawn in view of Applicant’s amendment.
The rejection of the claims under 35 USC 112(b) based on claim 1’s recitation of “impurities” is withdrawn in view of Applicant’s amendment. See attached interview summary record.
The rejection of claim 2 under 35 USC 112(b) for the form of the Markush group language is withdrawn in view of Applicant’s amendment. See the attached interview summary record.
The rejections of the claims in view of the prior art are withdrawn in view of Applicant’s amendment, which incorporates the subject matter of original claim 10, indicated as allowable in the prior Office action, into independent claim 1.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joohee Lee on 12 January 2021.
The application has been amended as follows: 

ABSTRACT OF THE DISCLOSURE
	A method of attaching heterogeneous materials comprising pretreating the surface of a metal plate with an aromatic compound containing a pyrogallol group to bind the pyrogallol group to the surface of the metal plate and coating the pyrogallol-group-bound metal plate with a polymer resin, thereby greatly improving the adhesive strength between the metal plate and the polymer resin 

Claims 12-19 (Canceled)

Reasons for Allowance
Claims 1-9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: The reasons for allowance remain the same as set forth under this heading in the prior Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
12 January 2022